CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-8 filed 03/29/19 Page|D.SlQ Page 1 Of 3

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-W}) No: 1:18-cv-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT '7

 

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-8 filed 03/29/19 Page|D.SZO Page 2 Of 3

i

Whitel Jeffre¥ (MSP) n

 

From: Ray Hasil <rhasil@mason-oceana91i.org>

Sent: ‘ Wednesclay, November 23, 20?6 13:40

To: taude Hartrum; Mar|< Bamett; White, Jeffrey (MSP); Bob Farber; §<im Coie; Craig Mast
Cc: 911 iodd i\/!yers

Subject: Eagie Towing Cornpialnts

Attachments: findings packet for board 112316.pdf

911 Board i_aw Enforcement Reps & Sheriff-Eiect Nlast,

Over the last month 911 has received a couple complaints regarding the charges that Eagle 'l'owing charges. Before
going into specifics, it’s worth a little background on what l believe 911 can and cannot do regarding a complaint like
this.

911'5 Wrecker Policy
The rates that wrecker companies charge is not mentioned in 911'5 policy. Per the poiicy, complaints can be submitted

on the basis of service and performance

Wrecl<er Service Nleeting 559{13

A wrecker service meeting was held l\/lay 9, 2013 at 10 AiVl at i\/lason~Oceana 911. One ofthe reasons for the meeting
Was to discuss the rates companies charge. Among the outcomes was an agreement for 911 to confidential|y house the
rates that services charge. Al| the wrecker companies agreed to comply and by July 10, 2013, ali companies in the noe
preference rotation had supplied their rates.

Basis of investigation y
There were essentially two separate investigations occurring:

1. The basis of my investigation with respect to 911'5 wrecker policy is the performance of Eagie 'i'owing on a
vehicie fire call that took piece on 10/1/16. Specificai|y, the invoice claimed that it took 4 hours to complete the

call.
2. The basis of investigation for high rates on the 10/1/16 compiaint as weil as a car deer complaint that took place
oh 11/10/16 is with respect to the agreement of Eagle Towing and their fee schedule at the-5/9/13 meeting at

911.

investigation Findings
With respect to the 911 poiicy | do beiieve there was a performance problem on the 10/1 car fire. Specificai|y, it is my

opinion that it shouid not have taken 4 hours to compiete this incident, even with the clock starting at the moment 911
ca|is them. in accordance with the policy l am unable to set a hearing with owner of Eag|e Towing because john
Heyi<oop is out of state and unable to be contacted by phone. l was told by Andrew Heykoop that Anclrew cou|d, "send
a ietter" to john requesting he contact me.

With respect to rates that Eagie charged on two compiaints it is my opinion they charged radically higher rates than
what was provided on their 5/9/13 rate sheet.

There is a significant amount ofdocumentation for both incidents that is available for review. i\/iy investigation can be
summarized by the foliowing points:

1 Resp.l st.Req_DZ?B

CaSe lilS-CV-OOG32-R.].]-P.]G ECF NO. 50-8 filed 03/29/19 Page|D.321 Page 3 Of 3

» Per Andrew, there are different rates for persons paying out»of~pocl<et and persons paving through insurance
companies

¢ The rates provided by Eagle back in l\/iay 2013 remain reiatively unchanged i-iowover, that rate schedule is for
the out“oi~pockel: payees A request for the insurance-covered rates Eagle charges has not been provided

v Based on the rates provided by Eagle in l\/lay 2013, the charges on both attached Eagle invoices are
exponerrtialiy higher.

* Based on the rates provided by ail other carriers in l\fiay 2013, the charges on both attached Eagie invoices are
exponentially iiigher.

v l believe that Andrew Heykoop was evasive in discussing these incidents and his answers are not always
truthfui, On the car tire, he initially ciaimed that he and another driver removed contaminated soil and planted
grass seed in accordance with "statutory requirements". When i asked to speak with the driver that helped him
'*rebuiid the highway", Andrew cailed back and said that he was mistaken and had mixed it up with another
cali. l also rio not believe that the owner of Eagie Towlng, whom Andrew said was John iievlcoop, is availabie
only via snaii mail.

- £agie towing refuses to speak with the vehicle owner in the car deer compialnt. Per the compiainant, several
attempts to have Eagie call him back have not been returned

Recornmendations

lt is my opinion the rates Eagle charges insurance companies are extremeiy highv Whiie there may not be anything
criminai happening it is my opinion the Eagie Tovving ls badiy gouging insurance companies orr these two incidents and
iam uncomfortable with i\/iason-Oceana 911 being the keeper ofa rotation that includes a wrecker service engaging in
rauch practicesf iegai or iiiegal,

l have compiied considerable documentation and pictures from both ca|is; l'm attaching a glimpse of information thati
thought wouid be helpful but ali of my documentation is available for review,

Because l cannot compiete my investigation until l speak with John Heyi<oop iam looking for direction and opinions
from law enforcement representative on the 911 Board on my next steps

Regards and i-la ppy Thani<sgiving,

Ray

day Haail
Direccor

Mason~eoeana 911

9160 N Ooeana Dc
denhwater, M§ 49449

rhaeildmnson~o§eana@ii.orq
{foieei 231~86§~?913 X
{Mebil@i

lFax} 231M359~335?

2 Resp.isi.neq_ozra

